Citation Nr: 1425422	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-23 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for a right knee disability, currently evaluated as 20 percent disabling for post operative right anterior cruciate ligament tear, with a separate 10 percent evaluation for the residuals of a semilunar cartilage removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran had active service from February 1986 to October 1989.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This issue was remanded for further development in May 2012, and now returns before the Board.


FINDINGS OF FACT

The Veteran's post operative right anterior cruciate ligament tear and residuals of a semilunar cartilage removal currently consist of pain, tenderness, minimal limitation of motion, small non tender scars, and subjective feelings of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for post operative right anterior cruciate ligament tear, with a separate 10 percent evaluation for the residuals of a semilunar cartilage removal for the Veteran's service connected right knee disability have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this claim in May 2012 for further development, specifically for a more comprehensive VA examination, to include assessing the Veteran's knee scarring.  The Veteran received VA examinations for his knee in June 2012 , and the claim was readjudicated in a November 2012 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated April 2007 and May 2012, as well as a May 2012 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  There are some private treatment records, and many VA treatment records associated with the Veteran's claims file, and the Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded VA examinations in January 2010 and June 2012, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased rating claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee and the hip are both considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Musculoskeletal hip disabilities are addressed in the VA rating schedule under Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255.  As reflected in the evidence discussed below, the Veteran does not have ankylosis or flail joint of either hip or impairment of the femur.  As such, the diagnostic codes relevant to these disabilities are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5258.

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating. 38 C.F.R. § 4.71a , Diagnostic Code 5259.  The Veteran is currently in receipt of a 10 percent evaluation under this code, the maximum rating available under this code.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6  (2013).



The General Counsel for VA, in a precedent opinion (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel  stated that when a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a noncompensable percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  Where additional disability is shown, a Veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

In addition, the VA General Counsel  has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

However, limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion. VAOGCPREC 9-98 (Aug. 14, 1998). Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259. Id.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.

The Board points out that, during this appeal, the Veteran was granted a temporary total rating to convalesce from surgery from October 30, 2007, to November 30, 2007, and from January 8, 2008, to March 31, 2008.  As such, this time periods are not at issue in the current case.


The Facts and Analysis

Taking into account all relevant evidence, the Board finds that an increased rating is not warranted for the Veteran's service connected right knee disability.  As noted above, to be entitled to an increased rating, the Veteran would have to be found to have severe knee impairment with recurrent subluxation or lateral instability under Diagnostic Code 5257, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, under Diagnostic Code 5258.  Alternatively to Diagnostic Code 5258, an increased rating or ratings could also be warranted if extension or flexion were shown to be limited to sufficient degree.  The evidence does not show this to be the case.

Various VA treatment records dated throughout the course of this appeal note that the Veteran reported ongoing constant knee pain.

A March 2007 report of outpatient treatment record noted that the Veteran reported constant pain in her right knee.  On examination the knee had a normal range of motion with mild pain on passive motion.

The Veteran first received a VA examination for his right knee during the course of this appeal in May 2007.  At that time, the Veteran reported continued pain and instability in her right knee. She reported intermittent, but frequent, use of a brace.  She reported flare ups of increased pain.  The Veteran's right knee had flexion to 115 degrees and extension to 0 degrees.  There was no additional limitation of motion on repetition.  There was also tenderness noted, but no instability was found.  X-rays at that time showed degenerative arthritis.

The Veteran received a VA examination in this case in June 2007 primarily for his left knee, but his right knee was also mentioned.  At that time, the Veteran reported increased pain in her right knee.  She wore a brace on that knee at all times, and took mediation for pain relief.  She denied having lost any time from work due to this knee problem.  She denied having any swelling, buckling, locking, and instability.  

As noted above, the Veteran is in receipt of total disability ratings for the periods from October 30, 2007, to November 30, 2007, and from January 8, 2008, to March 31, 2008, to convalesce from surgery.  Records show an arthroscopy with partial medial meniscectomy of the right knee occurred in October 2007.  Further records show attempted removal of knee hardware in January 2008, and actual removal of hardware in February 2008.

A June 2008 letter from one of the Veteran's doctors stated that he had talked to the Veteran's surgeon who has said that the Veteran may never be completely free of pain and that it may slowly become worse as she ages because of the chronic degenerative changes in her knee that are already evident.

A February 2009 report of VA outpatient treatment found the Veteran's right knee to have a normal range of motion, with no evidence of instability or effusion, but mild pain on passive movement.

A VA orthopedic surgery physician's note dated May 2009 is of record.  In indicates that the Veteran was seen as a follow up to her October 2007 surgery, as well as hardware removal.  It was noted that, as of present, she continued to have pain along the medial aspects of her right knee when she is on it too much.  She is still capable of running and jumping, but these types of activities could serve to aggravate her underlying arthritic condition.  Since having the medial screw removed, her ACL or unloader brace does not bother her as much because it does not bother the area causing as much as pain as it did before.  Examination showed good range or motion of the knee, with her flexion limited primarily by her brace.  She still had medial joint line tenderness but no pivot glide or pivot shift.  Her original ACL reconstruction was holding well.  Her current diagnosis was moderate medial compartment osteoarthritis of the right knee.  She had fully recovered from removal of her medial screw and was at maximum medial improvement in regards to that and her arthroscopic surgery in the fall of 2007.  She does have residual impairments due to the underlying arthritis, which will continue to progress for a number of years.  It appears that she will be a good patient for an Oxford partial knee replacement at sometime over the next 5 years or so.  The examiner advised against any prolonged vigorous physical activity that would potentially aggravate or accelerate her condition unless it is something like swimming or bicycling.  He advised the Veteran to avoid running, jumping, and climbing activities as much as possible.  She was recommended to wear her unloader brace any time she was required to stand or walk a lot.  The examiner noted that the Veteran had been doing well in her work, and would continue to do so as long as she could work with the limitations outlined, and could potentially do even better with a partial knee replacement.

The Veteran had a VA examination for her right knee in January 2010.  At that time, the Veteran reported using significant amounts of over the counter medication to control pain, and wore a brace on her right knee constantly.  She is currently working as a deputy marshall, in a teaching position and does not work in the field.  She has lost no time from work in the past 10 months, and she is able to maintain her own house and yard.  She stated she had no flareups.  She complained of constant pain in the right knee of a 6 out of 10.  The pain is aggravated by going up and down stairs.  She has problems with knee swelling, popping and "slipping", but it does not actually buckle or lock.  She stated she was unable to squat completely because of her knee.  On examination, the Veteran was noted to have a slight limp.  Examination of the right knee showed multiple surgical scars, with her most recent scar still being slightly tender.  She was able to flex to 130 degrees, and extend to 0 degrees, repeatedly without pain.  The knee was stable to both varus and valgus stress.  McMurray test was negative.  The anterior drawer sign was negative. Lachman's sign was negative.  Pivot shift was negative.  Recent X-rays were noted to show degenerative arthritis of the medical compartment.  The Veteran was diagnosed with post operative right anterior cruciate ligament repair, with residual degenerative joint disease.  The examiner specifically noted that her knee was stable in both plains and there was no effusion.  The examiner indicated that from his review of her records and examination, he did not feel there was much significant change in the Veteran's right knee condition between her 2007 evaluation, and today.  While the Veteran did have complaints of pain as well as instability, the knee appeared stable as far as the ligaments were concerned.

The Veteran had a further very comprehensive examination for her right knee 
in June 2012.  At that time, the Veteran was diagnosed with osteoarthritis of the right knee.  The Veteran reported significant pain in her right knee that would increase in cold weather.  Range of motion resting showed 130 degrees of flexion in the right knee, and full extension.  Repetition showed no decrease in ranges of motion.  The right knee had tenderness to palpation.  Anterior and posterior instability testing was normal.  Medial-lateral instability was normal.  The Veteran's right sided meniscal tear was noted.  The Veteran was noted to have surgical scars from her prior surgeries, however, these were found to be not painful, and were stable.  The Veteran reported regularly using a brace on her knee for support.  X-rays of the right knee showed hardware from a prior tendon repair, and degenerative changes.  The examiner indicated that this right knee disability did have an impact on the Veteran's work in that, in her job as a "Federal Agent", it required her to be more sedentary and she could not run.  The examiner noted that the Veteran had both pre service and in service knee injuries, and that her work in service in a physical military occupation as an MP certainly led to repeated injuries of her knee.  He stated it would be impossible to say, without resorting to speculation, what manifestations were due to each of the injuries.  He noted that the Veteran was in superb physical condition, however, continuing to perform physical activities in any occupation that involved use of her right knee made her highly susceptible to further injury.  These repeated injuries have left o unilateral arthritis in a relatively young woman.

In June 2012, the Veteran also had a specific scar examination to evaluate the scars she had from prior knee surgeries.  It was noted that the Veteran had 7 prior knee surgeries.  None of the scars were found to be painful or unstable, and they were all linear.  There was one scar on the lateral knee that was used for surgery prior to military service, but reused for 2007 and 2008 surgeries, with a length of 14.5 cm, one on the medial knee from a meniscus repair in 1987 with a length of 5 cm, one on the distal knee from surgery in 1992 of 6.5 cm, as well as a drain scar from that surgery with a length of .75 cm, and one distal from a 2008 knee scope with a length of 2 cm.  The examiner did note that the Veteran's scars might be tender when clothes rubbed on them.

Thus, reviewing this evidence, the Board finds that there is no evidence that the Veteran has severe knee impairment with recurrent subluxation or lateral instability under Diagnostic Code 5257.  Most of the evidence of record shows no objective evidence of instability or subluxation.  In fact, the only time the Veteran reported instability during a VA examination was in her May 2007 VA examination, which did not find any objective evidence of instability or subluxation.

Further, even considering any increased limitation on motion based on repetitive use, the Veteran, during this appeal, has never been found to have less than 115 degrees of flexion or 0 degrees of extension, and as such, would not warrant a compensable rating under Diagnostic Codes 5260 or 5261.  There is also no evidence of  dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, such that a 20 percent rating would be warranted under Diagnostic Code 5258.  Thus, reviewing the evidence of record, the Board does not find that the Veteran's knee disabilities cause severe knee impairment with recurrent subluxation or lateral instability a compensable level of limitation of motion, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion, under Diagnostic Code 5258.  As such, the Board finds that the criteria for a higher evaluation for the Veteran's service connected right knee disability have not been met.

As such, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for this condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran, or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, it is clear that the Veteran is currently working, and has been for many years, and while this disability has some impact on her ability to do certain jobs, there is no evidence that this disability causes unemployability, nor has this issue been expressly raised by the Veteran.  Therefore, the Board does not find further consideration of a TDIU rating to be necessary.


ORDER

Entitlement to an increased disability rating for a right knee disability, currently evaluated as 20 percent disabling for post operative right anterior cruciate ligament tear, with a separate 10 percent evaluation for the residuals of a semilunar cartilage removal is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


